Citation Nr: 1643727	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-29 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder as secondary to service-connected plantar fasciitis and/or claimed cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder, to include as secondary to service-connected plantar fasciitis.

3.  Entitlement to service connection for a cervical spine disorder as secondary to service-connected plantar fasciitis.

4.  Entitlement to service connection for a right shoulder disorder as secondary to service-connected plantar fasciitis and/or claimed cervical spine disorder.

5.  Entitlement to service connection for a skin disorder of the bilateral toes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1995 to January 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In addition to the Veteran's service connection claims for a cervical spine disorder, thoracolumbar spine disorder, and skin disorder of the bilateral toes, the April 2013 rating decision denied entitlement to service connection for right arm sensitivity/burn, blurry/black spots in the eyes, bunions of the feet, tinnitus, and slanting teeth/gaps.  The RO also granted entitlement to service connection for plantar fasciitis, genital herpes, and chronic strep throat.  The Veteran subsequently appealed the initial assigned ratings for these disabilities as well as the RO's denial of her service connection claims.  See May 2013 Notice of Disagreement.  The RO then issued a statement of the case addressing each of these issues in July 2014.  However, the Veteran's August 2014 VA Form 9 stated that these she was only appealing her service connection claims for a cervical spine disorder, thoracolumbar spine disorder, and skin disorder of the bilateral toes.  Thus the other issues addressed in the July 2014 statement of the case are not currently before the Board.

In her August 2014 VA Form 9, the Veteran asserted for the first time that her service connection claim for a cervical spine disorder included her bilateral shoulders.  However, the RO has treated this issue as being on appeal.  See October 2014 Supplemental Statement of the Case.  The Board therefore accepts the service connection claim for a bilateral shoulder disorder as properly in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37, 43-44 (2009).  While the Board finds that entitlement to service connection for a left shoulder disorder can be finally adjudicated, the Veteran's service connection claims regarding disorders of the right shoulder and cervical spine require additional development.  In light of the above discussion, the Board finds that it is appropriate to bifurcate the Veteran's service claim for a disorder of the bilateral shoulders and cervical spine into three issues:  (1) entitlement to service connection for a left shoulder disorder; (2) entitlement to service connection for a right shoulder disorder; and (3) entitlement to service connection for a cervical spine disorder.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcaion of a claim is generally within the Secretary's discretion"); see also Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for a thoracolumbar spine disorder, to include as secondary to service-connected plantar fasciitis; entitlement to service connection for a cervical spine disorder as secondary to service-connected plantar fasciitis; entitlement to service connection for a right shoulder disorder as secondary to service-connected plantar fasciitis and/or claimed cervical spine disorder; and entitlement to service connection for a skin disorder of the bilateral toes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

There is no current diagnosis of a left shoulder disorder.



CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder as secondary to service-connected plantar fasciitis and/or claimed cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5013A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by an August 2011 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence she should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in April 2013.  

The Board notes that the Veteran has not been provided with a VCAA notice letter specifically addressing the requirements for secondary service connection.  However, this notice deficiency is not prejudicial to the Veteran.  Shinseki v. Sanders, 556 US 396 (2009).  As the claim is being denied based on the lack of a current disability, the question of whether the Veteran had actual knowledge of what is necessary to establish service connection on a secondary basis is unrelated to the disposition of the claim.  Therefore, the notice error is harmless and does not affect the essential fairness of the adjudication.  The Board consequently finds that the duty to notify has been satisfied in this case.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, VA obtained the Veteran's service treatment records and all identified and available post-service treatment records.  In addition, the Veteran was provided with a VA examination in connection with her claim in September 2014.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120-25 (2007).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

In addition, service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

The Board will first determine whether the evidence demonstrates a current disability.  The Veteran's service treatment records are silent for complaints, treatment, or a diagnosis related to her left shoulder.  In addition, a review of the claims file, including the available post-service treatment records, does not show that the Veteran has received a diagnosis for a left shoulder disorder during the current appeal period.  As discussed above, the Veteran was afforded a September 2014 VA examination to determine the nature and etiology of any shoulder disorder that was present.  However, the examiner determined that the Veteran did not have a current diagnosis for a left shoulder disorder.  In fact, she only reported problems related to her right shoulder to the examiner.

Based on the foregoing, the evidence shows there has been no current diagnosis of a left shoulder disorder at any time during the appeal period.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection is not warranted.  38 C.F.R. §§ 3.303.

The Veteran is certainly competent to report as to the observable symptoms she experiences and their history, as well as relaying what a physician has told her.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Veteran has not identified any specific left shoulder disorder as the diagnosis associated with her current complaints.  In addition, the etiology of her current complaints falls outside the realm of common knowledge of a layperson as it involves a complex medical question that is not capable of lay observation.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation for this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Moreover, the Veteran did not report that she was diagnosed with a left shoulder disorder by a medical professional during the appeal period or at any time.

Absent evidence of a current disability, the preponderance of the evidence is against the service connection claim for a left shoulder disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.


ORDER

Entitlement to service connection for a left shoulder disorder as secondary to service-connected plantar fasciitis and/or claimed cervical spine disorder is denied.


REMAND

The Board finds that a remand is required for the Veteran's service connection claim for a thoracolumbar spine disorder to obtain an adequate VA medical opinion.  The Veteran contends that her thoracolumbar spine disorder is the result her military service, or in the alternative, secondary to her service-connected plantar fasciitis.  See May 2013 Notice of Disagreement.  VA examinations related to the Veteran's claim were conducted in March 2013 and September 2014.  In March 2013, the VA examiner provided a negative nexus opinion concerning direct service connection for the Veteran's chronic lumbar strain as the examiner was unable to find evidence of in-service treatment or trauma related to the low back.  However, the Veteran's service treatment records reflect that she sought treatment for low back pain in February 1995 and was assessed to have mild lumbar spine strain.  As the examiner did not address this pertinent service treatment record, the Board finds that the opinion is inadequate.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The September 2014 VA examiner also determined that the Veteran's chronic lumbar strain was less likely than not due to or caused by her service-connected plantar fasciitis.  The examiner noted that the absence of a significantly abnormal gait and the presence of the Veteran's severe obesity were factors that he considered in reaching this conclusion.  The examiner also noted that the Veteran's low back dysfunction was not a late complication of her service-connected plantar fasciitis.  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  In addition, the Veteran has since asserted that she suffered from low back pain and plantar fasciitis before her weight gain occurred.  See October 2014 Statement in Support of Claim.  The Board therefore finds that an additional medical opinion must be obtained that address the appropriate theories of entitlement as well as the Veteran's recent contentions.

The Board also finds that the Veteran's service connection claim for a cervical spine disorder must be remanded to obtain another VA medical opinion.  The Veteran contends that her cervical spine disorder is secondary to her service-connected plantar fasciitis.  See May 2013 Notice of Disagreement.  During a September 2014 VA examination, the examiner diagnosed the Veteran with cervical strain and opined that the disorder was less likely than not proximately due to or the result of the Veteran's service-connected plantar fasciitis.  He noted that the Veteran had a normal gait and attributed her neck dysfunction to long hours using the keyboard.  Cervical strain was also not a late complication of plantar fasciitis.  However, the Board finds that this opinion does not adequately address the aggravation prong of the Veteran's secondary service connection claim.  See El-Amin, 26 Vet. App. at 140-41.  As such, an addendum medical opinion should be provided on remand.  See Barr, 21 Vet. App. at 311.

A remand is also needed for the Veteran's service connection claim for a right shoulder disorder.  In September 2014, the Veteran was provided with a VA examination in connection with her claim, and the examiner diagnosed right shoulder strain.  The examiner then opined that it is less likely than not that the Veteran's right shoulder strain was due to or the result of her service-connected plantar fasciitis.  The examiner stated that the Veteran's gait was normal, and her shoulder strain was not a late complication of plantar fasciitis.  The examiner also found it more likely that the shoulder strain was related to non-weight bearing work at the keyboard as per the Veteran's report.  However, the Board finds that this opinion does not provide an adequate discussion of whether the Veteran's right shoulder strain was aggravated by her plantar fasciitis.  See El-Amin, 26 Vet. App. at 140-41; see also Barr, 21 Vet. App. at 311.  Consequently, another VA medical opinion must be obtained upon remand.

In addition, the Veteran's representative has raised the theory of entitlement to service connection for a right shoulder disorder as secondary to the Veteran's claimed cervical spine disorder.  See September 2014 Statement from Representative.  Thus, the Veteran's service connection claim for a right shoulder disorder is inextricably intertwined with the service connection claim for a cervical spine disorder being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the Veteran's service connection claim for a skin disorder of the bilateral toes, a remand is needed to clarify her diagnosis.  The Veteran contends that she suffers from bacteria under her toenails as a result of exposure to unclean bathrooms during service.  See May 2015 Notice of Disagreement.  The Veteran has reportedly experienced this problem since her time in service, and she currently suffers from associated symptoms such as the loss of toenails.  The Board notes that the Veteran is competent to provide statements that these observable symptoms have been present since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran was provided with a VA examination related to skin disorders in March 2013.  However, the examiner did not address the Veteran's contentions regarding her bilateral toes or document a related diagnosis.  The Veteran additionally contends that her toenails were not examined during the March 2013 VA examination.  See May 2013 Notice of Disagreement.  The Board finds that the Veteran should be afforded a VA examination in order to clarify whether she has a current diagnosis for a skin disorder of the bilateral toes, and to address the etiology of any diagnosed disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her thoracolumbar spine disorder, cervical spine disorder, right shoulder disorder, and skin disorder of the bilateral toes.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Maine Healthcare System dated since April 2013.  All attempts to obtain records should be documented in the claims folder.

2.  After the preceding development in paragraph 1 is completed, return the claims file to the examiner who provided the September 2014 VA medical opinion on the etiology of the Veteran's thoracolumbar spine disorder.  If that examiner is unavailable, obtain a VA medical opinion from another qualified examiner.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

First, the examiner must clearly identify all current thoracolumbar spine disorders.  If thoracic strain and chronic lumbar strain are not found, the examiner should address the prior diagnoses of record.

For each diagnosed disorder, the examiner should provide an opinion as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service.

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected plantar fasciitis caused the disorder.

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected plantar fasciitis permanently aggravated the disorder.

Regardless of the conclusion reached, the examiner must address the following:  (1) the February 1995 service treatment record that documented the Veteran's complaint of low back pain and the assessment of mild lumbar spine strain; and (2) the Veteran's October 2014 statement that she suffered from low back pain and plantar fasciitis before her weight gain occurred.

3.  After the preceding development in paragraph 1 is completed, return the claims file to the examiner who provided the September 2014 VA medical opinion on the etiology of the Veteran's cervical spine disorder.  If that examiner is unavailable, obtain a VA medical opinion from another qualified examiner.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided. 

The Veteran is competent to attest to maters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

For the Veteran's diagnosed cervical strain, the examiner should provide an opinion as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected plantar fasciitis caused the Veteran's cervical strain.

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected plantar fasciitis permanently aggravated the Veteran's cervical strain.

4.  After the preceding development in paragraph 1 is completed, return the claims file to the examiner who provided the September 2014 VA medical opinion on the etiology of the Veteran's right shoulder disorder.  If that examiner is unavailable, obtain a VA medical opinion from another qualified examiner.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

For the Veteran's diagnosed right shoulder strain, the examiner should provide an opinion as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected plantar fasciitis caused the Veteran's right shoulder strain.

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected plantar fasciitis permanently aggravated the Veteran's right shoulder strain.

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical strain caused the Veteran's right shoulder strain.

(d)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical strain permanently aggravated the Veteran's right shoulder strain.

5.  After the preceding development in paragraph 1 is completed, schedule a VA examination to determine the nature and etiology of the Veteran's claimed skin disorder of the bilateral toes.  The claims file must be made available to the examiner and the examiner should indicate review of the file in the report.  Any tests that are deemed necessary for an accurate assessment must be conducted.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based no specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to maters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must clearly identify all current skin disorders of the bilateral toes that are present.  

For each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


